Case 20-51078-tnw Doc 185-8 Filed 03/31/21 Entered 03/31/21 17:32:11                       Desc
         Exhibit H - Positive Performance Swap Agreement Page 1 of 6
                                   DS Exhibit H -
                       Positive Performance Swap Agreement
                                      TRANSACTION

                            POSITIVE PERFORMANCE SWAP

Dear Sirs,

The purpose of this letter agreement (this "Confirmation") is to confirm the terms and
conditions of the Transaction entered into between Golden Isles Industrial Pensions Group Trust
– ("Party A") and Golden Isles Technology Pensions Group Trust ("Party B") (each a “Party”)
on the Trade Date specified below (the "Transaction"). This Confirmation constitutes a
complete agreement.

This Confirmation supplements, forms part of, and is subject to this dated as of MARCH 1,
2020 as amended and supplemented from time to time (the "Agreement"), between the Parties.
All provisions contained in the Agreement govern this Confirmation except as expressly
modified below.

The terms of the particular Transaction (the “ Positive Performance Swap“) to which this
Confirmation relates are as follows:

General Terms:

Trade Date                                  MARCH 1, 2020

Termination Date                            The earlier of (i) MARCH 1, 2022 or (ii) an Early
                                            Valuation Date, subject to adjustment in accordance
                                            with the Modified Following Business Day
                                            Convention.

Reference Account:                          The custody account of Golden Isles Technology
                                            Pensions Group Trust (“Reference Account
                                            Holder”) at Community Trust Bank, Versailles,
                                            KY number 4003629377.

Reference Asset:                            The assets held in the Reference Account plus any
                                            amounts receivable by the Reference Account
                                            Holder in respect of dividends paid or payable in
                                            respect of assets held in the Reference Account after
                                            the Strike Date and on or before the Termination
                                            Date. For the avoidance of doubt, amounts
                                            receivable by the Reference Account Holder in
                                            respect of dividends will include any dividends
                                            payable (after the withholding or deduction of taxes
                                            at the source by or on behalf of any applicable


                                               1
Case 20-51078-tnw Doc 185-8 Filed 03/31/21 Entered 03/31/21 17:32:11            Desc
         Exhibit H - Positive Performance Swap Agreement Page 2 of 6



                                  authority having power to tax in respect of such
                                  dividend).

Reference Asset Value             The value of the Reference Assets excluding the
                                  Total Premium paid or the Premium Payment
                                  Amount payable under this Transaction as
                                  determined by the Calculation Agent at the
                                  Valuation Time.

Initial Reference Asset Value     The Reference Asset Value on the Strike Date and
                                  the Business Day following each Valuation Date.

Strike Date:                      MARCH 1, 2020, subject to adjustment in
                                  accordance with the Modified Following Business
                                  Day Convention and thereafter the Valuation Date
                                  immediately preceding the relevant Valuation Date.

Final Reference Asset Value       The Reference Asset Value on the relevant
                                  Valuation Date.

Exchange:                         The relevant Exchange for each traded security in
                                  the Reference Account.

Total Premium:                    $2,000 USD

Premium Payment Date:             Strike Date

Premium Payment:                  Party B shall pay the Total Premium into the
                                  Reference Account on the Premium Payment Date.

Premium Repayment Amount:         In respect of the Termination Date, Party A shall
                                  pay Party B,

                                   (i)      TP, if F ≤ 0

                                           Or

                                   (ii)     TP, if F ≥ 0



                                  Where:

                                  TP = The Total Premium paid hereunder

                                  F = The Final Reference Asset Value



                                     2
Case 20-51078-tnw Doc 185-8 Filed 03/31/21 Entered 03/31/21 17:32:11                 Desc
         Exhibit H - Positive Performance Swap Agreement Page 3 of 6



Equity Amounts Payable by Party A to Party B:

Party A Equity Amount:                 In respect of each Valuation Date, the greater of:

                                       (i) TP x [(15% X N/360)]

                                       or

                                       (ii) TP x [(RP% X N/360)]

                                       but not more than:

                                       (iii) $50,000

                                       Where:

                                       I = The Initial Reference Asset Value

                                       F = The Final Reference Asset Value

                                       TP = The Total Premium paid hereunder

                                       RP = The Total Realized Percentage Return greater
                                           than 15% but less than 15%; and

                                       N = The number of calendar days in the period
                                           beginning on the day following the previous
                                           Valuation Date to and including the Valuation
                                           Date for the current period.

Valuation Date:                        The last Business Day of each calendar month
                                       following the Trade Date and to and including the
                                       Termination Date.

Valuation Time:                        In respect of each Reference Asset, the Scheduled
                                       Closing Time on the relevant Exchange.

Settlement Terms:

Cash Settlement:                       Applicable. Party A will pay the Party A Equity
                                       Amount to Party B on each Cash Settlement
                                       Payment Date. PARTIAL REDEMPTION OF
                                       EQUITY WILL BE MADE ON THE LAST DAY
                                       OF EACH CALANDER QUARTER AFTER THE
                                       FIRST SIX MONTHS.

Settlement Currency:                   USD


                                            3
Case 20-51078-tnw Doc 185-8 Filed 03/31/21 Entered 03/31/21 17:32:11          Desc
         Exhibit H - Positive Performance Swap Agreement Page 4 of 6



Cash Settlement Payment Date:     5 Business Days after the relevant Valuation Date
                                  provided that where any part of the Reference Asset
                                  comprises amounts receivable by the Reference
                                  Account Holder from third parties, such amounts
                                  shall be payable 5 Business Days after receipt of
                                  such amounts.

Premium Payment Date:             5 Business Days after the Termination Date
                                  provided that where any part of the Reference Asset
                                  comprises amounts receivable by the Reference
                                  Account Holder from third parties, such amounts
                                  shall be payable 5 Business Days after receipt of
                                  such amounts.

Business Days:                    New York, NY.



Adjustments:

Method of Adjustment:             Calculation Agent Adjustment.

Extraordinary Events:

Merger Events:                    Not Applicable.

Consequences of Merger Events:

Share-for-Share:                  Modified Calculation Agent Adjustment.

Share-for-Other:                  Modified Calculation Agent Adjustment.

Share-for-Combined:               Modified Calculation Agent Adjustment.

Determining Party:                Calculation Agent.

Tender Offer:                     Applicable.

Consequences of Tender Offer:

Share-for-Share:                  Modified Calculation Agent Adjustment.

Share-for-Other:                  Modified Calculation Agent Adjustment.

Share-for-Combined:               Modified Calculation Agent Adjustment.

Determining Party:                Calculation Agent.


                                     4
 Case 20-51078-tnw Doc 185-8 Filed 03/31/21 Entered 03/31/21 17:32:11                        Desc
          Exhibit H - Positive Performance Swap Agreement Page 5 of 6



Composition of Combined Consideration:

                                              Not Applicable.

Nationalisation, Insolvency or Delisting: Negotiated Close-out.

Additional Disruption Events:

Change in Law:                                Not Applicable.

Failure to Deliver:                           Not Applicable.

Insolvency Filing:                            Not Applicable.

Hedging Disruption:                           Not Applicable.

Increased Cost of Hedging:                    Not Applicable.

Loss of Stock Borrow:                         Not Applicable.

Increased Cost of Stock Borrow:               Not Applicable.

Determining Party:                            Calculation Agent.

Calculation Agent:                            Community Trust Bank, Versailles, KY. Each
                                              calculation and determination shall be subject to the
                                              review and concurrence of Party B. If the
                                              Calculation Agent does not perform the duties and
                                              obligations of the Calculation Agent hereunder,
                                              Party B shall serve as Calculation Agent.

Early Termination:

Provided that no Event of Default has occurred and is continuing until 18 months after the Strike
Date:

The Termination Notice must specify:

       (A)     that the Transaction is to be terminated; and

       (B)     the Early Valuation Date.

Failure to provide written confirmation will affect the validity of the telephonic notice.

If a Termination Notice is provided pursuant to this Confirmation, in respect of the Transaction
terminated:

       (A)     the Valuation Date will be the Early Valuation Date;


                                                  5
Case 20-51078-tnw Doc 185-8 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
         Exhibit H - Positive Performance Swap Agreement Page 6 of 6
